Citation Nr: 0303415	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back condition 
diagnosed as herniated disc L4/5, L5/S1 with degenerative 
changes status post lumbar laminectomy (claimed as residuals 
of back injury).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1960 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim of 
entitlement to service connection for a low back condition 
diagnosed as herniated disc L4/5, L5/S1 with degenerative 
changes status post lumbar laminectomy (hereinafter low back 
disability), claimed as residuals of back injury.  The 
veteran filed a notice of disagreement in May 2001, and a 
statement of the case was issued in June 2001.  The veteran 
timely perfected an appeal in June 2001.

The veteran testified before the undersigned at an August 
2002 video conference hearing.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.  There has been adequate notice, and there is 
no indication of additional evidence that could be 
obtained that would affect the outcome as to this issue.

2.	The evidence of record relates the current back disability 
to in service back injuries.


CONCLUSION OF LAW

The veteran's currently diagnosed residuals of back injury 
were incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available SMRs show that the July 1960 enlistment examination 
is unremarkable for any complaints, diagnoses or residuals of 
back injury.  The veteran reported back injury in service in 
February 1961, with complaints of pain in the lower back for 
2 days.  He was diagnosed with acute lumbosacral 
paravertebral muscle strain, and was treated with no lifting 
for 7 days, bedboard, Robaxin and local heat. 

February 1962 notes reveal complaints of pain in the lower 
back for approximately 2-3 weeks.  Diagnosis was muscle 
strain, lower back.  In May 1962, he complained of lower back 
pain with weakness; and was unable to lift or stoop without 
some pain.  Diagnosis was acute back strain.  The examiner 
noted that the veteran had been seen in February 1961 with 
lower back pain following lifting, with radiation into 
buttock area, more on right than left side.
The veteran asserted that after separation from service in 
May 1964, he was treated for continuing back problems by a 
private physician Dr. Raub for about 10-15 years, in the 
1960's and 1970's, and that attempts to obtain these records 
have been unsuccessful.  An Authorization for Release of 
Information dated in October 2000 was submitted to Bluefield 
Regional Medical Center requesting Dr. Raub's medical 
records.  A note dated December 2000, appended to the form, 
indicates that the records older than 10 years have been 
destroyed.

September 1982 to January 1996 private treatment notes from 
Dr. G.C. show treatment in September 1982 for severe back 
pain and stiffness from unloading firewood.  The veteran 
complained of pain on full bends at 45 degrees, with spasms 
on the left side.  Impression was acute back strain.

February and May 1983 treatment notes show complaints of 
sudden onset of severe back pain without leg pain.  The 
veteran related no injury, but was unable to stand without 
bilateral muscle spasms.  Dr. G.C. noted an impression of 
acute lumbar myositis.
March 2000 private treatment notes show reports of back 
injury at work, and left hip pain when walking or sitting.  
On neurological examination there was moderate pain with 
flexion and extension, especially laterally to the left.  
There was no weakness, and both ankle jerks were depressed.  
Impression was lumbosacral strain and possible degenerative 
disease.

A private March 2000 magnetic resonance imaging (MRI) report 
shows L2-3 disc dehydration and loss of disc height with mild 
anterior bulging; L4-5 dehydration and loss of height and 
left of midline disc bulging, indenting the dural sac.  A 
subligamentous herniation was suspected by this appearance.  
Impression was central disc bulge or subligmentous 
herniation, L4-5 with mass effect on the dural sac; small 
focal right of midline disc bulge with annular tear; cannot 
rule out a small subligamentous herniated nucleus pulposus 
(HNP) without impression on the dural sac; compression 
fracture, inferior end plate of L2 with bone edema most 
likely secondary to disc herniation into the L2 vertebral 
body; advanced degenerative changes of L5 - S1 disc space, 
evidence on plain films.  

April 2000 private treatment notes show a diagnosis of 
lumbosacral strain with a positive MRI.  May 2000 private 
treatment notes show continuing complaints of back and 
bilateral leg pain.  Dr. G.C. noted an impression of central 
disc at L4-5 and small disc at L5-S1; lumbosacral strain.

In an August 2000 letter, Dr. G.C. indicated treatment of the 
veteran since 1982, on numerous occasions for low back pain 
and stiffness, with 3-4 major flare-ups per year since that 
time.  The physician opined that the veteran's current low 
back disability was related to back injuries in service.

September 2000 private hospitalization notes show admission 
for lumbar laminectomy and removal of herniated lumbar disk.  
Diagnosis on admission was herniated lumbar disc, L4 central.  
Discharge Summary disclosed that the veteran had recently 
injured his back at work, causing severe back pain and right 
leg pain.  MRI was noted as consistent with central herniated 
disk mostly to the left.

A November 2000 Workers' Compensation Division report showed 
a chief complaint of history of lower back pain.  The veteran 
reported injuring his back in March 2000 while at work as a 
quality control manager, when he lifted a piece of equipment 
weighing approximately 70 pounds.  He reported wearing a back 
brace for a previous back injury.  He gave a history of back 
injuries from the 1960's, with recurring back injuries in the 
1970's and 1980's.  Assessment was status post L4 - L5 
laminectomy for history of lumbar disc herniation, and mild 
compression fracture of inferior end plate of L2 vertebral 
body on MRI.

By rating decision of May 2001, the RO denied the claim for 
service connection for herniated disc L4-5 and small disc L5-
S1, with degenerative changes and status post lumbar 
laminectomy (claimed as residuals of back injury).  In a VA 
Form 9, substantive appeal and subsequent statements, the 
veteran asserted back injury in service with continuing 
symptoms to the current time.

In an August 2002 video conference hearing before the 
undersigned, he testified to the effect that he sustained 
back injury in service, with continuity of symptoms to the 
present.

In October 2002, the Board remanded the case for VA 
examination and opinion as to whether the current condition 
was causally related to in service back injuries.  The 
veteran underwent VA compensation and pension examination in 
January 2003, with noted review of the claims file by the 
examiner.  The examiner noted a diagnosis of postoperative 
herniated nucleus pulposus with residual bilateral 
radiculopathy and chronic low back pain, and opined that it 
is at least as likely as not that the current back condition 
is a contribution or otherwise related to findings in the 
service medical records.

January 2001 to January 2003 VA outpatient treatment records 
show complaints of chronic low back pain.  X-rays reveal 
degenerative changes of the lumbar spine, including 
degenerative disc disease at L5-S1.


Analysis

Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by May 2001 rating decision, as well as in the statement 
of the case and various other correspondence, VA informed the 
veteran of the evidence needed to support his claim.  
Specifically, in a VCAA letter dated in January 2003, the 
veteran was notified of the need to supply competent medical 
evidence to show that his back condition was incurred in 
service.  He was notified of the need to provide releases and 
to identify any additional sources of outstanding medical 
treatment records.  The RO also notified the veteran of 
efforts VA would make to secure outstanding medical records 
of treatment necessary for a decision on the claim, and he 
was advised that a medical examination and opinion would be 
obtained as necessary to decide the claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records identified by the veteran, 
and the veteran has not referenced any outstanding evidence 
that might aid in his claim.  Additionally, the veteran was 
afforded a hearing before the Board in August 2002 by video 
conference at the RO, and he and his representative were 
provided ample opportunity to submit additional evidence and 
written argument to the Board.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development in this 
regard.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service. 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, after consideration of all the 
evidence, the Board finds that the preponderance of it is 
against the claim, there is no doubt to be resolved, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, the veteran's service medical records show 
recurring complaints and treatment for back injury during 
service.  Further, there is medical evidence indicating that 
the veteran currently has a back condition which has been 
attributed to his in service back injuries by medical 
opinions of both his private physician and the VA examiner.

Although records of treatment in the 1970's and 1980's are 
unavailable, the veteran argues that his current disability 
is causally related to the in service back injuries, and he 
has testified to continuing back symptomatology since 
service.

The adjudication process requires a review of all the 
evidence of record, assigning appropriate weight to the 
evidence, including credibility determinations of both lay 
and medical evidence, especially applicable in cases 
involving corroboration of symptomatology.  The Board finds 
the overall competent evidence of record favoring the 
veteran's claims to be credible and entitled to great weight.  

Accordingly, the Board concludes that the evidence supports 
the claim of entitlement to service connection for residuals 
of back injury.





ORDER

Service connection for a low back condition diagnosed as 
herniated disc L4/5, L5/S1 with degenerative changes status 
post lumbar laminectomy (claimed as residuals of back 
injury), is granted.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

